UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2010. or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number1-34020 MICREL, INCORPORATED (Exact name of Registrant as specified in its charter) California 94-2526744 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 2180 Fortune Drive, San Jose, CA95131 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (408) 944-0800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and” “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filerx Non-accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes¨ Nox As of July30, 2010 there were62,333,714 shares of common stock, no par value, outstanding. MICREL, INCORPORATED INDEX TO REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010 Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets - at June30, 2010 and at December31, 2009 3 Condensed Consolidated Statements of Operations - Three and Six Months Ended June30, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows - Six Months Ended June30, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 PART II.OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 6. Exhibits 33 Signature 34 2 Table of Contents ITEM 1.FINANCIAL STATEMENTS MICREL, INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share amounts) June30, December31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments Accounts receivable, less allowances: 2010, $1,911; 2009, $3,018 Inventories Income taxes receivable Prepaid expenses and other Deferred income taxes Total current assets LONG-TERM INVESTMENTS PROPERTY, PLANT AND EQUIPMENT, NET DEFERRED INCOME TAXES INTANGIBLE ASSETS, NET OTHER ASSETS TOTAL $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Income taxes payable Deferred income on shipments to distributors Current portion of long-term debt Other current liabilities Total current liabilities LONG-TERM DEBT, NET LONG-TERM INCOME TAXES PAYABLE Total liabilities COMMITMENTS AND CONTINGENCIES (Notes 9 and 14) SHAREHOLDERS’ EQUITY: Preferred stock, no par value - authorized: 5,000,000 shares; issued and outstanding: none Common stock, no par value - authorized: 250,000,000 shares; issued and outstanding:2010 – 62,464,504 shares; 2009 – 62,348,268 shares Accumulated other comprehensive loss ) ) Retained earnings Total shareholders’ equity TOTAL $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents MICREL, INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share amounts) Three Months Ended Six Months Ended June30, June30, NET REVENUES $ COST OF REVENUES (1) GROSS PROFIT OPERATING EXPENSES: Research and development (1) Selling, general and administrative (1) Total operating expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest income Interest expense ) Other income, net 34 56 75 80 Total other income, net 96 INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ NET INCOME PER SHARE: Basic $ Diluted $ CASH DIVIDENDS PER COMMON SHARE $ WEIGHTED AVERAGE SHARES USED IN COMPUTING PER SHARE AMOUNTS: Basic Diluted (1) Share-based compensation expense included in: Cost of revenues $ Research and development Selling, general and administrative The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents MICREL, INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Six Months Ended June30, NET CASH FLOWS PROVIDED BY OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Share-based compensation expense Tax benefit on the exercise of employee stock options 12 (Gain) or loss on disposal of assets 1 ) Accrued rent ) Deferred income taxes ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories Income taxes receivable Prepaid expenses and other assets ) ) Accounts payable ) Income taxes payable Other current liabilities ) Deferred income on shipments to distributors Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment, net ) ) Purchases of investments ) ) Proceeds from the sale of investments Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Long-term debt borrowings Repayments of long-term debt ) Proceeds from the issuance of common stock Repurchases of common stock ) ) Payment of cash dividends ) ) Net cash used in financing activities ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS - Beginning of period CASH AND CASH EQUIVALENTS - End of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents MICREL, INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. SIGNIFICANTACCOUNTINGPOLICIES Interim Financial Information -The accompanying condensed consolidated financial statements of Micrel, Incorporated and its wholly-owned subsidiaries (“Micrel” or the “Company”) as of June30, 2010 and for the three and six months ended June30, 2010 and 2009 are unaudited. In the opinion of management, the condensed consolidated financial statements include all adjustments (consisting only of normal recurring accruals) that management considers necessary for a fair statement of its financial position, operating results and cash flows for the interim periods presented. Operating results and cash flows for interim periods are not necessarily indicative of results for the entire year. The Condensed Consolidated Balance Sheet as of December31, 2009, was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted (“GAAP”) in the United States of America. These financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2009. These financial statements should also be read in conjunction with the Company’s critical accounting policies included in the Company’s Annual Report on Form 10-K for the year ended December31, 2009 and those included in this Form 10-Q below. Net Income Per Common and Equivalent Share - Basic net income per share is computed by dividing net income by the number of weighted-average common shares outstanding. Diluted net income per share reflects potential dilution from outstanding stock options using the treasury stock method. Reconciliation of weighted-average shares used in computing net income per share is as follows (in thousands): Three Months Ended Six Months Ended June30, June30, 2010 2009 2010 2009 Weighted average common shares outstanding Dilutive effect of stock options outstanding using the treasury stock method 48 57 Shares used in computing diluted net income per share For the three and six months ended June30, 2010, 1.5 million stock options and 2.9 million stock options, respectively, have been excluded from the weighted-average number of common shares outstanding for the diluted net income per share computations as they were anti-dilutive. For the three and six months ended June30, 2009, 7.8 million stock options and 8.0 million stock options, respectively, have been excluded from the weighted-average number of common shares outstanding for the diluted net income per share computations as they were anti-dilutive. 2. RECENTLY ISSUED ACCOUNTING STANDARDS In January 2010, the Financial Accounting Standards Board (the “FASB”) issued updated guidance related to fair value measurements and disclosures, which requires a reporting entity to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and to describe the reasons for the transfers. In addition, in the reconciliation for fair value measurements using significant unobservable inputs, or Level 3, a reporting entity should disclose separately information about purchases, sales, issuances and settlements (that is, on a gross basis rather than one net number). The updated guidance also requires that an entity should provide fair value measurement disclosures for each class of assets and liabilities and disclosures about the valuation techniques and inputs used to measure fair value for both recurring and non-recurring fair value measurements for Level 2 and Level 3 fair value measurements. The Company adopted the guidance on January1, 2010, except for the disclosures about purchases, sales, issuances and settlements in the roll forward activity in Level 3 fair value measurements, which are effective for fiscal years beginning after December15, 2010 and for interim periods within those fiscal years. The adoption of the updated guidance had no impact on the Company’ consolidated results of operations or financial condition. 6 Table of Contents MICREL, INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 3. SHARE-BASED COMPENSATION Share-based compensation is measured at the grant date, based on the fair value of the award and is recognized over the employee’s requisite service period. For further details regarding the Company’s share-based compensation arrangements, refer to Note 7 of Notes to Consolidated Financial Statements included in the Company’s Annual Report on Form 10-K for the year ended December31, 2009. The following table summarizes total share-based compensation expense included in the Condensed Consolidated Statement of Operations: Three Months Ended Six Months Ended June30, June30, 2010 2009 2010 2009 Cost of revenues $ Research and development Selling, general and administrative Pre-tax share-based compensation expense Less income tax effect ) Net share-based compensation expense $ During the three months ended June30, 2010 and 2009, the Company granted 365,424 and 841,781 stock options, respectively, at weighted average fair values of $4.26 and $2.99 per share, respectively. For the six months ended June30, 2010 and 2009, the Company granted 1,085,651 and 1,116,781 stock options, respectively, at weighted average fair values of $3.85 and $2.96 per share, respectively. The fair value of the Company’s stock options granted under the Company’s option plans was estimated at the date of grant using the Black-Scholes option pricing model with the following weighted-average assumptions: Three Months Ended Six Months Ended June30, June30, 2010 2009 2010 2009 Expected term (years) Stock volatility % Risk free interest rates % Dividends during expected terms % As of June30, 2010, there was $13.1 million of total unrecognized share-based compensation related to non-vested stock option awards which is expected to be recognized over a weighted-average period of 3.4 years. Total share-based compensation capitalized as part of inventory as of June30, 2010 and December31, 2009 was $125,000 and $145,000, respectively. 4. INVESTMENTS Investments purchased with remaining maturity dates of greater than three months and less than 12 months are classified as short-term. Certificates of deposit that are not debt securities and have original maturities greater than three months and remaining maturities less than one year are classified as short-term investments. Investments purchased with remaining maturity dates of 12 months or greater are classified either as short-term or as long-term based on maturities and the Company’s intent with regard to those securities (expectations of sales and redemptions). Short-term investments as of June30, 2010 consist of certificates of deposit and are classified as short-term investments – other. Long-term investments as of June30, 2010 consist of auction rate notes secured by student loans and are classified as available-for-sale securities. Available-for sale securities are stated at market value with unrealized gains and losses included in shareholders’ equity. Unrealized losses are charged against income when a decline in the fair market value of an individual security is determined to be other than temporary. Realized gains and losses on investments are included in other income or expense. 7 Table of Contents MICREL, INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) To determine the fair value of financial instruments, the Company uses a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements). The three levels of the fair value hierarchy are described below: • Level 1 - Quoted prices in active markets for identical assets or liabilities. • Level 2 - Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. • Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Most of the Company’s financial instruments are classified within Level 1 or Level 2 of the fair value hierarchy because they are valued using quoted market prices, broker or dealer quotations, or alternative pricing sources with reasonable levels of price transparency. The types of instruments valued based on quoted market prices in active markets include money market funds and commercial paper. Such instruments are generally classified within Level 1 of the fair value hierarchy. The types of instruments valued based on other observable inputs include U.S. agency securities. Such instruments are generally classified within Level 2 of the fair value hierarchy. The types of instruments valued based on unobservable inputs include the auction rate securities held by the Company. Such instruments are generally classified within Level 3 of the fair value hierarchy. The Company estimated the fair value of these auction rate securities using a discounted cash flow model incorporating assumptions that market participants would use in their estimates of fair value. Some of these assumptions include estimates for interest rates, timing and amount of cash flows and expected holding periods of the auction rate securities. Financial assets measured at fair value on a recurring basis as of June30, 2010 were as follows (in thousands): Fair Value Measurements as of June30, 2010 Quoted Prices in Active Markets for Identical Assets Level 1 Significant Other Observable Inputs Level 2 Significant Unobservable Inputs Level 3 Total Money market funds $ $ $
